Citation Nr: 1814611	
Decision Date: 03/09/18    Archive Date: 03/19/18

DOCKET NO. 14-19 280	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Roanoke, Virginia


THE ISSUES

1. Entitlement to service connection for tinnitus. 

2. Entitlement to service connection for residuals of pseudofolliculitis barbae.

3. Entitlement to service connection for a bilateral shoulder disorder.

4. Entitlement to service connection for residuals of a fractured left great toe. 

5. Entitlement to service connection for residuals of a fractured right thumb. 

6. Entitlement to service connection for residuals of an injured left hamstring. 

7. Entitlement to service connection for a neck disorder. 

8. Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD). 


ORDER

Service connection for tinnitus is granted. 

Service connection for residuals of pseudofolliculitis barbae is granted.

Service connection for a bilateral shoulder disorder is denied.

Service connection for residuals of a fractured left great toe is denied. 

Service connection for residuals of a fractured right thumb is denied. 

Service connection for residuals of an injured left hamstring is denied. 

Service connection for a neck disorder is denied. 


FINDINGS OF FACT

1. Current tinnitus has been linked by competent evidence to service. 

2. Current residuals of pseudofolliculitis barbae began in service.

3. The Veteran has no current shoulder disorder. 

4. The Veteran has no current left great toe disorder.

5. The Veteran has no current right thumb disorder.

6. The Veteran has no current left hamstring disorder.

7. The Veteran has no current neck disorder. 


CONCLUSIONS OF LAW

1. Tinnitus was incurred in wartime service. 38 U.S.C.A. §§ 1110, 1117, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.317 (2017).

2. Pseudofolliculitis barbae residuals were incurred in wartime service. 38 U.S.C.A. §§ 1110, 1117, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.317 (2017).

3. The basic criteria for service connection have not been met regarding the claimed bilateral shoulder disorder. 38 U.S.C.A. §§ 1110, 1117, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.317 (2017).

4. The basic criteria for service connection have not been met regarding the claimed residuals of a left great toe fracture. 38 U.S.C.A. §§ 1110, 1117, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.317 (2017).

5. The basic criteria for service connection have not been met regarding the claimed residuals of a right thumb fracture. 38 U.S.C.A. §§ 1110, 1117, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.317 (2017).

6. The basic criteria for service connection have not been met regarding the claimed neck disorder. 38 U.S.C.A. §§ 1110, 1117, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.317 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant is a veteran (the Veteran) who had active duty service from May 2003 to May 2006, and from May 2007 to June 2008. 

This appeal comes before the Board of Veterans' Appeals (Board) from a May 2013 rating decision of the RO in Atlanta, Georgia.

The Veteran did not report for a Board hearing that was scheduled to be conducted at the RO in August 2017. Because the appellant has neither submitted good cause for failure to appear or requested to reschedule the hearing, the request for a hearing is deemed withdrawn. See 38 C.F.R. § 20.704(d) (2017) (failure to appear for a scheduled hearing treated as withdrawal of request). 

The Board notes that the Veteran stated in January 2014 that he wished to withdraw his appeal regarding the specific psychiatric disorder of PTSD. However, he simultaneously submitted a new service connection claim for PTSD. The Board has interpreted the appealed issue broadly to include any acquired psychiatric disorder, including PTSD. See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (claimant for disability compensation who has no special medical expertise is generally not competent to provide a diagnosis that requires the application of medical expertise to the facts presented). There is also no prejudice to the claim in the Board's consideration of the issue. 

The issue of entitlement to service connection for an acquired psychiatric disorder, to include PTSD, is addressed in the REMAND below and is therein REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC. VA will notify the Veteran if further action is required.

VA law provides that, for disability resulting from personal injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service, during a period of war, or other than a period of war, the United States will pay to any veteran thus disabled and who was discharged or released under conditions other than dishonorable from the period of service in which said injury or disease was incurred, or preexisting injury or disease was aggravated, compensation, except if the disability is a result of the veteran's own willful misconduct or abuse of alcohol or drugs. 38 U.S.C.A. §§ 1110, 1131 (West 2014). 

Entitlement to service connection on a direct basis requires (1) evidence of current nonservice-connected disability; (2) evidence of in-service incurrence or aggravation of disease or injury; and (3) evidence of a nexus between the in-service disease or injury and the current nonservice-connected disability. 38 C.F.R. § 3.303(a); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

Service connection on a secondary basis requires (1) evidence of a current nonservice-connected disability; (2) evidence of a service-connected disability; and (3) evidence establishing that the service-connected disability caused or aggravated the current nonservice-connected disability. 38 C.F.R. § 3.310(a),(b); Wallin v. West, 11 Vet. App. 509, 512 (1998). 

For specific enumerated diseases designated as "chronic" there is a presumption that such chronic disease was incurred in or aggravated by service even though there is no evidence of such chronic disease during the period of service. In order for the presumption to attach, the disease must have become manifest to a degree of 10 percent or more within one year of separation from active duty. 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307(a)(3), 3.309(a). 

Presumptive service connection for the specified chronic diseases may alternatively be established by way of continuity of symptomatology under 38 C.F.R. § 3.303(b). However, the United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic in 38 C.F.R. § 3.309(a) Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

The Veteran in this case served in the Persian Gulf during the Gulf War. Under 38 U.S.C. § 1117(a)(1), compensation is warranted for a Persian Gulf veteran who exhibits objective indications of a "qualifying chronic disability" that became manifest during service on active duty in the Armed Forces in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent during the presumptive period prescribed by the Secretary. To constitute a "qualifying" chronic disability, the chronic disability must not be attributed to any known clinical disease by history, physical examination, or laboratory tests. See 38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(a)(1). 

The term "objective indications of chronic disability" includes both "signs," in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification. See 38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(a)(3).

Signs or symptoms which may be manifestations of undiagnosed illness or medically unexplained chronic multisymptom illness include, but are not limited to: fatigue, signs or symptoms involving skin, headache, muscle pain, joint pain, neurologic signs and symptoms, neuropsychological signs or symptoms, signs or symptoms involving the respiratory system (upper or lower), sleep disturbances, gastrointestinal signs or symptoms, cardiovascular signs or symptoms, abnormal weight loss, menstrual disorders. See 38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(b). 

A qualifying chronic disability means a chronic disability resulting from any of the following (or any combination of the following): undiagnosed illness; the following medically unexplained chronic multisymptom illnesses that are defined by a cluster of signs or symptoms: chronic fatigue syndrome; fibromyalgia; functional gastrointestinal disorders (excluding structural gastrointestinal diseases). See 38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(a)(2)(i).

The term medically unexplained chronic multisymptom illness means a diagnosed illness without conclusive pathophysiology or etiology, that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities. Chronic multisymptom illnesses of partially understood etiology and pathophysiology will not be considered medically unexplained. See 38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(a)(2)(ii).

Disabilities that have existed for 6 months or more and disabilities that exhibit intermittent episodes of improvement and worsening over a 6-month period will be considered chronic. The 6-month period of chronicity will be measured from the earliest date on which the pertinent evidence establishes that the signs or symptoms of the disability first became manifest. A chronic disability resulting from an undiagnosed illness shall be rated using evaluation criteria from part 4 of this chapter for a disease or injury in which the functions affected, anatomical localization, or symptomatology are similar. A disability shall be considered service connected for purposes of all laws of the United States. 38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(a)(4). The applicable presumptive period specified in 38 C.F.R. § 3.317(a)(1)(i) has been extended several times and it currently ends December 31, 2021. 

After the evidence has been assembled, it is the Board's responsibility to evaluate the entire record. 38 U.S.C.A. § 7104(a) (West 2014). When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant. 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3 (2017). A VA claimant need only demonstrate that there is an approximate balance of positive and negative evidence in order to prevail. Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). To deny a claim on its merits, the preponderance of the evidence must be against the claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert at 54.

Entitlement to service connection for tinnitus.

The report of a February 2013 VA Audio Examination reveals the Veteran's complaint of tinnitus since 2004. The examiner opined that tinnitus was at least as likely as not related to service. The rationale was that the Veteran was exposed to hazardous noises.

After a review of all of the evidence, the Board finds that tinnitus is related to service. The reason for the denial of the claim by the RO was that the Veteran's military occupational specialty of petroleum supply specialist was not identified by the Department of Defense as being likely to result in significant noise exposure. Nevertheless, the Veteran maintains that he was exposed to loud sounds. Given his service in Operation Iraqi Freedom, this would appear to be a credible assertion notwithstanding the nature of his specific duties. 

Perhaps the most reasonable means of determining whether there was acoustic trauma in service is by determining when the symptoms of tinnitus began. Because tinnitus is usually "subjective," its existence and onset is generally determined by whether or not the Veteran claims to experience it. For VA purposes, tinnitus has been specifically found to be a disorder with symptoms that can be identified through lay observation alone. See Charles v. Principi, 16 Vet. App. 370 (2002). 

The Veteran has provided competent evidence that his symptoms began in service. There is no evidence that contradicts his statement. In light of the competent evidence of onset of symptoms in service, competent evidence of a current diagnosis, and competent evidence relating the current diagnosis to service, the Board concludes that service connection for tinnitus is warranted. As the benefit sought is being granted in full, there are no further duties to notify or assist. 

Entitlement to service connection for residuals of pseudofolliculitis barbae.

Service treatment records contain no record of complaint, treatment, or diagnoses pertinent to pseudofolliculitis barbae. 

The report of a January 2012 VA Examination reveals the Veteran's complaint of onset of razor bumps on the back of the neck in 2003. These resulted from multiple haircuts. The examiner diagnosed a raised pseudofollicular lesion measuring 11 x 6 centimeters over the upper dorsal spine. While the examiner did not specifically provide an etiology opinion, the examiner identified a "pseudofollicular lesion" and appears to have deemed this lesion to be consistent with the Veteran's account of onset in service, as the examiner stated that the date of diagnosis was 2003. Similar to tinnitus, a skin lesion is capable of lay observation. While the Veteran may not be competent to relate a temporally remote onset of symptoms to having his hair cut in service, he has maintained that the onset of symptoms was in service. With resolution of all reasonable doubt in favor of the claim, the Board concludes that service connection for the identified residuals of pseudofolliculitis barbae is warranted. As the benefit sought is being granted in full, there are no further duties to notify or assist.

Entitlement to service connection for a bilateral shoulder disorder.

Entitlement to service connection for residuals of a fractured left great toe. 

Entitlement to service connection for residuals of a fractured right thumb. 

Entitlement to service connection for residuals of an injured left hamstring. 

Entitlement to service connection for a neck disorder. 

Service treatment records include an October 19, 2005, Clinical Note revealing the Veteran's complaint of a left toe injury while playing football the previous day. No specific trauma was noted. On examination, there was no obvious sign of trauma. There was no swelling or redness. The Veteran was able to bear weight on the foot. The diagnosis was a toe contusion. Rest, ice, compression, and elevation were prescribed, as was a pain reliever. A 2-week profile was assigned. A follow-up visit on March 10, 2006, noted that conservative treatment was still ongoing and would continue another month. 

A report of medical history completed by the Veteran on March 7, 2006, reveals the Veteran reported jamming his right great toe playing football. There was no mention of the left great toe. 

A report of medical examination performed on March 7, 2006, reveals normal clinical findings for the neck and spine, upper and lower extremities, skin and psychiatric. The Veteran was assigned physical profile ratings of U-1 and L-1. The U stands for upper extremities. This factor concerns the hands, shoulder girdle, and upper spine (cervical, thoracic, and upper lumbar) in regard to strength, range of motion, and general efficiency. The L stands for lower extremities. This factor concerns the feet in regard to strength, range of motion, and general efficiency. The number 1 indicates that an individual possesses a high level of medical fitness and, consequently, is medically fit for any military assignment. See 9-3(c)(1) Army Regulation 40-501, Change 35; Hanson v. Derwinski, 1 Vet. App. 512 (1991); Odiorne v. Principi, 3 Vet. App. 456, 457 (1992). A Clinical Note in conjunction with the May 2006 service separation examination reveals there were no complaints. 

A July 11, 2007, Clinical Note reveals the Veteran sustained a second degree burn at the left side of the nape the previous day during live fire training when a hot shell case hit his neck. He treated the burn with Vaseline. Examination revealed a blister. The assessment was burns of the neck, partial thickness (second degree).

Service treatment records reveal no complaints, treatment, or diagnoses pertinent to the bilateral shoulders or hamstrings. 

There is no report of examination at separation from the second period of service. After service separation in June 2008, there is no record of complaints or treatment for any of the claimed conditions until the current claim in August 2011. 

The report of a January 2012 VA Examination reveals the Veteran's report of breaking his right thumb in the service while pulling a tire when the tire fell on his thumb. The examiner provided no current diagnosis because there was no pathology to render a diagnosis. The Veteran reported breaking his left big toe also in service. He stated that he was told it was fractured. The examiner provided no diagnosis because there was no pathology to render a diagnosis. As such, the Board finds that there are no current residuals from any in-service injury to the thumb or toe. 

After a review of all of the evidence, the Board finds that there is no current disability regarding the left great toe, right thumb, left hamstring, shoulders, or neck. The evidence describes no post-service chronic disabilities regarding these claims. As noted above, there was no recorded injury or disease noted in service regarding the left hamstring or bilateral shoulders. In his claim, the Veteran stated that all of these claims arise from an accident which he asserts can be verified from the service treatment records. However, with exception of the left great toe and a neck burn, the service treatment records are silent as to other pertinent injuries. The Veteran was treated for a motor vehicle accident in November 2005; however, his complaints were limited to stomach pain. There was no radiation or "any other pain."

In light of the Veteran's service in the Persian Gulf, the Board has considered the Gulf War presumptions. However, in this case, there are no objective indications of a "qualifying chronic disability" with respect to any of these claims. In this context, The Gulf War provisions contemplate the existence of a medically unexplained chronic multisymptom illnesses that are defined by a cluster of signs or symptoms. 

The January 2012 VA Skin Examination included an evaluation of the neck, and found evidence of a pseudofollicular lesion. This is a specific diagnosis so it would not fall under the Gulf War provisions; and no other findings were reported for the neck. 

While the Veteran complains of joint pain with respect to his left great toe and right thumb, the Veteran attributes such symptoms to specific in-service injuries rather than exposure to environmental hazards. The Board reiterates that the January 2012 examiner found no diagnosis or pathology; and there are no objective indications of a chronic disability in these specific joints. The Board acknowledges that VA outpatient treatment records include a history of "chronic shoulder pain." See VBMS record 03/24/2014 at 54). VA problem lists note a diagnosis of shoulder arthralgia. See VBMS records 03/24/2014 at 59). However, the use of the word "chronic" is generally not dispositive when the condition noted is a symptom such as pain. The term "arthralgia" simply means pain in a joint. See Dorland's Illustrated Medical Dictionary 152 (31st ed. 2007). Even in the context of the Gulf War provisions, which permit the establishment of a current disability through signs and symptoms, to include "joint pain" which are objectively supported, these findings merely provided descriptions or restatements of the Veteran's subjective complaints. Moreover, the isolated complaints of pain in the shoulder, thumb, and toe have not been associated with each other by any physician or even the Veteran; and there is no evidence to otherwise suggest such symptoms represent a chronic multisymptom illness. 

Although the Veteran claims to be experiencing pain, pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted. See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999). While the presence of a disability at any time during the claim process can justify a grant of service connection, even where the most recent diagnosis is negative, McClain v. Nicholson, 21 Vet. App. 319 (2007), Congress has specifically limited entitlement to service-connection to cases where such in-service disease or injury has resulted in disability. See 38 U.S.C.A. § 1110. 

Hence, where the evidence does not support a finding of current disability upon which to predicate a grant of service connection, there can be no valid claim for that benefit. See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992). Such is the case with respect to these claims. 

REMAND

The Veteran claims to have incurred PTSD as a result of an in-service stressor. When the claim was adjudicated, the Veteran had not provided a description of a PTSD stressor, so no attempts at verification could be made. 

The Veteran subsequently reported his stressor in a January 2014 VA 21-0781 (Statement in Support of Claim for PTSD) as having heard over the radio that an improvised explosive device (IED) had detonated, and a sergeant had been hit. The Veteran stated that he heard the sergeant dying over the radio. 

The Veteran also provided a description in a December 27, 2013, VA Mental Health Note, that he heard on the radio about the death of a soldier. He described later seeing blood and body matter in the vehicle after its return to base. 

The Board finds that there is conflicting evidence regarding the nature of the Veteran's current psychiatric diagnosis, and that additional attempts are necessary to attempt to confirm the Veteran's stressor. 

Multiple VA Compensation and Pension Examinations and outpatient evaluations have resulted in a finding that the diagnostic criteria for PTSD have not been met. However, the Veteran has been diagnosed with PTSD during VA outpatient counseling and treatment sessions.

Notably, an August 1, 2013, Mental Health Initial Evaluation Note, by a VA psychiatrist, includes a diagnosis of "probable" PTSD. The examiner found that PTSD criterion A was not met. Under the DSM, criterion A is the stressor. Significantly, the VA psychiatrist did not address whether the Veteran's account meets the amended criteria under 38 C.F.R. § 3.304(f). 

If a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of posttraumatic stress disorder and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor. For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror. 38 C.F.R. § 3.304(f)(4).

In light of the VA psychiatrist's description of "probable" PTSD, but without explanation as to the basis for her conclusion that the stressor criterion was not met, the Board finds that additional development is necessary to resolve this claim. 

Accordingly, the service connection claim for an acquired psychiatric disorder is REMANDED for the following action:

1. Request that the Veteran identify any outstanding VA or private medical records. Take appropriate efforts to obtain any records identified.

2. Attempt to corroborate the Veteran's stressor with the appropriate service department. If the stressor cannot be verified include a memorandum in the record of the attempts made and the responses received. 

3. Attempt to obtain an addendum opinion from the VA psychiatrist identified in the August 1, 2013, Mental Health Initial Evaluation Note.  If that psychiatrist is not available, obtain a new VA examination from another VA psychiatrist or psychologist (VA examiner) to address the nature and etiology of any currently diagnosed mental disorder, and respond to the questions below in formulating an opinion(s).

	A) If the stressor has been corroborated through step (2) above, 	the VA examiner is requested to offer an opinion as to whether 	it is at least as likely as not (i.e., to at least a 50-50 degree of 	probability) that the Veteran has PTSD that is based on the 	corroborated stressor. 

	B) If the stressor has not been corroborated through step 	(2) above, the VA examiner is requested to offer an opinion as 	to whether it is at least as likely as not (i.e., to at least a 50-50 	degree of probability) that the Veteran has PTSD that is based 	on fear of hostile military or terrorist activity. 

	C) If a PTSD diagnosis is not supported, the VA examiner is 	requested to offer an opinion as to whether it is at least as 	likely as not (i.e., to at least a 50-50 degree of probability) that 	any other psychiatric/mental disorder is causally or 	etiologically related to the Veteran's active service. 

Note: The term "at least as likely as not" does not mean merely within the realm of medical possibility, but that the medical evidence for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

All opinions are to be accompanied by a rationale consistent with the evidence of record. A discussion of the pertinent evidence, relevant medical treatises, and generally accepted medical principles is requested. 

If the examiner cannot provide an opinion without resorting to speculation, he or she shall provide complete explanations stating why this is so. In so doing, the examiner shall explain whether any inability to provide a more definitive opinion is the result of a need for additional information, or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question.

4. Readjudicate the remanded claim. If the benefit sought on appeal is not granted, the Veteran and his representative should be provided a supplemental statement of the case and an appropriate time period for response. 

The case should then be returned to the Board for further consideration, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999). 

This issue must be afforded expeditious treatment. The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
JONATHAN B. KRAMER 
Veterans Law Judge, Board of Veterans' Appeals

ATTORNEY FOR THE BOARD	L. Cramp, Counsel

Copy mailed to: Disabled American Veterans  

Department of Veterans Affairs


